





CITATION:
R. v. Lalumiere, 2011
          ONCA 825



DATE: 20111223



DOCKET: C51071



COURT OF APPEAL FOR ONTARIO



Feldman, Simmons and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Danny Lalumiere



Appellant



Robin Parker, as duty counsel

Danny Lalumiere, in person



Randy Schwartz, for the respondent



Heard: November 17, 2011



On appeal from the convictions entered by Justice Peter Hambly
          of the Superior Court of Justice, sitting with a jury, on January 15, 2009.



Simmons J.A.:



[1]

Following a jury trial before Hambly J., the appellant was convicted of
    two counts of counselling to commit murder. The intended victims were the
    appellants ex-wife and her boyfriend. The appellant appeals from those convictions.

Background

[2]

The appellant and his ex-wife married in 1970, separated in 1990 and
    divorced in 1992. In September 2002, the appellants ex-wife began a new
    relationship. Soon after, the appellant undertook a campaign of stalking and
    harassing his ex-wife and her new partner. Prior to the convictions under
    appeal, the appellant had accumulated some 23 convictions for offences involving
    his ex-wife and her boyfriend ranging from breach of probation and breach of
    recognizance to assault, uttering threats and criminal harassment.

[3]

In 2003, Detective Sergeant Steve Smedhurst of the Threat Assessment
    Unit of the Ontario Provincial Police completed an assessment of the
    appellants risk of violence towards his ex-wife. He placed the appellant in
    the worst 1% of domestic violent offenders and concluded that the appellant had
    a 70% likelihood of assaulting his ex-wife at least once in the next five
    years. A second risk assessment completed in 2006 concluded that the threat
    level remained the same as in the earlier report.

[4]

At the time of the alleged offences in 2007, the appellant was in jail
    for uttering threats and breach of probation. On April 30, 2007, a confidential
    informant told police that the appellant wanted to hire someone to kill his
    ex-wife and her boyfriend. According to the evidence led at trial, on June 14,
    2007 a police officer posing as a member of the Hells Angels met the appellant
    in the visitors area of the institution where the appellant was incarcerated
    and told the appellant he understood the appellant wanted two people to
    disappear. The appellant agreed but said he could not pay until after his
    release in December. The undercover officer gave the appellant his telephone
    number and told him to call.

[5]

When the appellant did not call during the ensuing two weeks, the
    undercover officer returned to the institution on June 27, 2007 and again
    raised the subject of having two people killed. The appellant agreed to pay the
    undercover officer $5000. Further, he telephoned the undercover officer that
    evening to provide details about the habits, vehicles and locations of the intended
    victims. The undercover officer cautioned the appellant that once he agreed to
    proceed, there would be no turning back. The appellant agreed to proceed.

[6]

At trial, the appellant testified and claimed that he knew all along
    that the undercover officer was not genuine. He said it was impossible that someone
    would kill in the hope of later payment. According to the appellant, he was
    leading the undercover officer on and planned to report him to the authorities.

[7]

After the jurys guilty verdicts, the appellant brought a motion to stay
    the charges on the grounds of entrapment. The trial judge dismissed the motion,
    holding that the police acted on a reasonable suspicion that the appellant planned
    to commit an offence and did no more than provide him with an opportunity to do
    so. As such, in accordance with the test in
R. v. Mack
, [1988] 2 S.C.R.
    903, this was not one of the clearest of cases warranting a stay of the
    charges.

[8]

Prior to the undercover officers meetings with the appellant, the
    police obtained a judicial authorization permitting the undercover officer to
    secretly record his conversations with the appellant. The undercover officer
    was able to record the telephone conversation he had with the appellant on the
    evening of June 27, 2007.

[9]

At trial, the appellant brought an application to exclude the audiotape of
    the June 27, 2007 telephone conversation under ss. 8 and 24(2) of the
Charter
.
    The appellant also applied to have evidence of his police interview excluded
    under ss. 10(a), (b) and 24(2) of the
Charter
. Although the trial judge
    found a s. 8
Charter
breach, he dismissed all of the appellants
    applications.

Grounds of Appeal

[10]

On appeal, the appellant claims that the trial judge erred: i) by failing
    to exclude the audiotape of his conversation with the undercover officer under
    s. 24(2) of the
Charter
; ii) by failing to exclude the evidence of his
    police interview under ss. 10(a), (b) and 24(2) of the
Charter
; iii) in his
    instructions to the jury; and iv) in his ruling on entrapment.

Discussion

[11]

I would not accept these submissions.

i)

The ss. 8 and 24(2)
Charter
Issue

[12]

In his ruling on the
Charter
applications, the trial judge found
    the consent authorization permitting the recording of private communications
    between the undercover officer and the appellant invalid because it lacked the
    detail necessary to support the order. Nonetheless, applying the
Collins
factors,
[1]
he found that the evidence obtained should not be excluded under s. 24(2) of
    the
Charter
.

[13]

In particular, the trial judge concluded that the appellant spoke to the
    undercover officer without compulsion and that the evidence obtained was not
    conscriptive. Further, the trial judge rejected a defence argument that the
    information to obtain the authorization was an effort to deceive the court. He
    noted that the police applied for an authorization and that the information to
    obtain contained no false statements  in his view, it was a case of poor
    drafting. In the circumstances, he found no bad faith on the part of the
    police. Finally, because the undercover officers oral testimony concerning his
    telephone conversation with the appellant was admissible in any event, he
    concluded that it would make no sense to exclude the audiotape, which was the
    best evidence of the conversation. In these circumstances, excluding the
    audiotape would be far more likely to bring the administration of justice into
    disrepute than admitting it.

[14]

In my view, the appellant has failed to demonstrate any error in the
    trial judges reasons on this issue. Moreover, I see no realistic possibility
    that the trial judges ruling would be different using the
Grant
factors
[2]
that now apply. The trial judges finding that the police did not act in bad
    faith is entitled to deference. Particularly in the light of that finding and
    the fact that the undercover officers evidence concerning his telephone
    conversation with the appellant was admissible in any event, in my opinion, the
Grant
factors favour admission. In all the circumstances, the breach was
    not at the serious end of the spectrum, the impact on the appellants
Charter
protected rights was minimal, and societal interests favoured an adjudication
    on the merits with the benefit of the best evidence of the conversation between
    the undercover officer and the appellant. I would not give effect to this
    ground of appeal.

ii)

The ss. 10(a) and 10(b)
Charter
Issues

[15]

In his ruling on the
Charter
applications, the trial judge found
    that the police officer who interviewed the appellant advised him of the
    charges for which he was being arrested and of his right to counsel, and
    offered to assist the appellant in contacting counsel. The trial judge also
    found that, although the appellant indicated he wanted to have a lawyer present
    when he spoke to the police, the appellant wanted to know more about the
    charges before he retained a lawyer and invited the police to converse with
    him and to give him more information about their investigation. In the
    circumstances, the trial judge rejected defence counsels argument that the
    police were obliged to hold off in questioning the appellant until the
    appellant contacted counsel.

[16]

Based on my review of a transcript of the police interview with the
    appellant, the trial judges findings are fully supported by the record. The
    appellant was advised of his 10(a) and 10(b)
Charter
rights and the
    police offered to assist the appellant in contacting counsel. Importantly, the
    appellant not only invited the police to continue speaking with him, he
    declined to answer certain questions when he thought he should not do so
    without the benefit of counsel. I would not give effect to this ground of
    appeal.

iii)

The trial judges instructions to the jury

[17]

Turning to the trial judges instructions to the jury, I see no legal
    error. Further, even if the trial judge misstated the evidence in any way when
    summarizing it for the benefit of the jury, he told the jury that it was their
    recollection of the evidence that mattered. Importantly, the jury heard the audiotape
    of the conversation between the undercover officer and the appellant and they
    heard the appellants explanation. Based on their verdicts, it is apparent the
    appellants explanation failed to raise a reasonable doubt. I would not give
    effect to this ground of appeal.

iv)

The entrapment issue

[18]

Finally, concerning the issue of entrapment, I see no error in the trial
    judges conclusions that the police acted on reasonable suspicion and did no
    more than give the appellant the opportunity to commit the crime. Given the
    appellants history of criminal conduct directed at the victims and the threat
    assessments conducted by the police, the police were justified in giving
    credence to the tip received from the confidential informant. In my view, the
    undercover officers conduct in this case stopped short of inducement.

Disposition

[19]

Based on the foregoing reasons, I would dismiss the appeal.

Signed:           Janet Simmons J.A.

I agree K. Feldman J.A.

I agree David Watt J.A.

RELEASED: KF DECEMBER 23, 2011





[1]
In
R. v. Collins
, [1987] 1 S.C.R. 265, the Supreme Court
    identified three types of factors that go to the exclusion of evidence under s.
    24(2): 1) factors relevant to trial fairness
;
2) factors relevant to the seriousness of the
Charter
breach
;
and 3) factors relevant to the effect of
    excluding the evidence.
The trial judge applied the
Collins
factors because this case was decided before the decision of the Supreme Court
    of Canada in
R. v. Grant
,
    2009 SCC 32, [2009] 2 S.C.R. 353
.



[2]
In
Grant
,
the Supreme Court
    revised the s. 24(2) test to depend on the following factors: 1) The
    seriousness of the
Charter
-infringing state conduct
;
2) the impact of the breach on the
Charter
-protected
    interests of the accused
;
and 3) societys interest in
    the adjudication of the case on its merits.


